Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-18 are pending and subsequently allowed.

Reasons for Allowance
	
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1-18, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claims 1, 14 & 16, provides for: “A magnetic recording medium comprising: a substrate; a base layer disposed on the substrate; a magnetic layer disposed on the base layer; and a back layer disposed on a side of the substrate opposite to the base layer, wherein the substrate includes a polyester as a main component, a surface of the back layer opposite to the substrate has a kurtosis of 2.0 or more, on a surface of the magnetic layer, recesses having a depth of 20% or more of the average thickness of the magnetic layer are formed at a ratio of 10 or more and 200 or less per 1600 m2, the surface of the magnetic layer has arithmetic average roughness Ra of 2.5 nm or less, the base layer and the magnetic layer each include a lubricant, the entire magnetic recording medium has a BET specific surface area of 3.5 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried, a squareness ratio in a perpendicular direction is 65% or more, the magnetic layer has an average thickness of 90 nm or less, and the magnetic recording medium has an average thickness of 5.6 m or less, and the magnetic recording medium is tape-shaped.”
Additionally, independent claims 14 and 16 are directed to “A magnetic recording/reproducing device” and “A magnetic recording medium cartridge,” respectively, which claims include similar limitations as claim 1 as highlighted, supra.
The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a magnetic recording medium, as set forth, supra.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 14 & 16.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 14 & 16.
Moreover, since claims 2-13, 15, 17-18 depend from and further limit the allowable subject matter of independent claims 1, 14 & 16, respectively, they too are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
July 29, 2022